        Case 4:21-cv-00801-HSG Document 22 Filed 03/19/21 Page 1 of 7



 1   [COUNSEL INFORMATION LISTED
     ON SIGNATURE PAGES]
 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
 8                        NORTHERN DISTRICT OF CALIFORNIA
 9

10
                                               )
11   KIMBERLY NEGRON, on behalf of herself and )   Case No.: 4:21-cv-00801-HSG
     all others similarly situated,            )
12                                             )   JOINT STIPULATION AND
                     Plaintiff,                )   [PROPOSED] ORDER REGARDING
13                                             )   COMPLAINT RESPONSE
     v.                                        )   DEADLINES
14
                                               )
15   GOOGLE LLC,                               )
                                               )
16                   Defendant.                )
                                               )
17                                             )
18

19

20

21

22

23

24

25

26

27

28


     JOINT STIPULATION AND [PROPOSED]                           CASE NO.: 4:21-CV-00801-HSG
     ORDER
        Case 4:21-cv-00801-HSG Document 22 Filed 03/19/21 Page 2 of 7



 1          Pursuant to Civil Local Rule 6-1(a), Plaintiff Kimberly Negron and Defendant Google LLC

 2   stipulate as follows:

 3          WHEREAS, pursuant to the Waiver of the Service of Summons dated February 5, 2021,

 4   Defendant’s deadline to answer or otherwise respond to the complaint filed in Case No. 4:21-cv-

 5   00801-HSG (the Negron Complaint”) is April 6, 2021 (ECF No. 17);

 6          WHEREAS, on February 9, 2021, Plaintiff filed an Unopposed Administrative Motion to

 7   Consider Whether Negron v. Google LLC Should Be Related to Certain Google Litigation Pending

 8   Before Judge Freeman In re Google Digital Advertising Antitrust Litigation, Case No. 5:20-cv-

 9   03556-BLF (ECF No. 88);

10          WHEREAS, on February 16, 2021, defendants filed a Statement in Support of Plaintiff’s

11   Unopposed Administrative Motion to Consider Whether Cases Should be Related. (In re Google

12   Digital Advertising Antitrust Litigation, Case No. 5:20-cv-03556-BLF (ECF No. 94));

13          WHEREAS, on March 2, 2021, Judge Freeman issued a Related Case Order denying

14   Plaintiff’s administrative motion (In re Google Digital Advertising Antitrust Litigation, Case No.

15   5:20-cv-03556-BLF (ECF No. 108) (“Google Digital” Action));

16          WHEREAS, although ruled unrelated, the allegations and the time periods of the cases

17   overlap considerably, and the parties have discussed the time and cost saving advantages of

18   seeking to align certain pre-trial procedures in the “Publishers” Antitrust litigation (Case No. 5:20-

19   cv-08984-BLF) (“Publishers” Action) and the Google Digital Action with the Negron Action

20   before this Court;

21          WHEREAS, these discussions will take a few more weeks to determine if they can result

22   in a proposal to be placed before this Court and before Judge Freeman;

23          WHEREAS, the amended complaint in the Publishers Action is currently due to be filed

24   on April 5, 2021 with the defendants’ response to that complaint due 60 days thereafter;

25          WHEREAS, the parties agree this stipulation will not alter the dates set in the Order Setting

26   Initial Case Management Conference and ADR Deadlines in Case No. 4:21-cv-00801-HSG (ECF

27   No. 4) or Order Reassigning Case in Case No. 4:21-cv-00801-HSG (ECF No. 12);

28


     JOINT STIPULATION AND [PROPOSED]                   -1-                    CASE NO.: 4:21-CV-00801-HSG
     ORDER
        Case 4:21-cv-00801-HSG Document 22 Filed 03/19/21 Page 3 of 7



 1          WHEREAS, the date of the initial case management conference remains May 6, 2021 at

 2   10 AM PT;

 3          WHEREAS, the parties will confer on the dates for initial disclosures, early settlement,

 4   ADR process selection, discovery plan, and the Rule 26(f) report and objections, and these dates

 5   will be addressed at the aforementioned case management conference; and

 6          NOW THEREFORE, pursuant to Civil Local Rule 6-1(a), the parties through their

 7   respective counsel hereby stipulate as follows:

 8          Defendant’s deadline to answer or otherwise respond to the complaint filed in Case No.

 9   4:21-cv-00801-HSG is extended to June 4, 2021;

10          Plaintiff’s deadline to respond to any motion to dismiss is August 3, 2021; and

11          Defendant’s deadline to reply to any response is September 3, 2021.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     JOINT STIPULATION AND [PROPOSED]                  -2-                CASE NO.: 4:21-CV-00801-HSG
     ORDER
        Case 4:21-cv-00801-HSG Document 22 Filed 03/19/21 Page 4 of 7



 1   IT IS SO STIPULATED.

 2   Dated: March 19, 2021                Respectfully submitted,

 3                                        ISQUITH LAW
 4                                        /s/ Fred T. Isquith, Jr.
 5                                        Fred T. Isquith, Jr. ( admitted pro hac vice)
                                          220 East 80th Street
 6                                        New York, NY 10075
                                          Telephone: (607) 277-6513
 7                                        Email: isquithlaw@gmail.com
 8
                                          ZWERLING, SCHACHTER & ZWERLING,
 9                                        LLP

10                                        /s/ Fred T. Isquith, Sr.
                                          Fred T. Isquith, Sr. (pro hac vice forthcoming)
11                                        Robert S. Schachter (admitted pro hac vice)
                                          Sona R. Shah (pro hac vice forthcoming)
12                                        41 Madison Avenue, 32nd Floor
                                          New York, NY 10010
13                                        Telephone: (212) 223-3900
14                                        Facsimile: (212) 371-5969
                                          Email: ftisquith@zsz.com
15                                        Email: rschachter@zsz.com
                                          Email: sshah@zsz.com
16
                                          - and-
17

18                                        Dan Drachler (pro hac vice forthcoming)
                                          Henry Avery (pro hac vice forthcoming)
19                                        1904 Third Avenue, Suite 1030
                                          Seattle, WA 98101
20                                        Telephone: (206) 223-2053
                                          Facsimile: (206) 343-9636
21
                                          Email: ddrachler@zsz.com
22                                        Email: havery@zsz.com

23                                        CERA LLP

24                                        /s/ Pamela A. Markert
                                          Pamela A. Markert, SBN 203780
25                                        Solomon B. Cera, SBN 099467
26                                        595 Market St. Suite 1350
                                          San Francisco, CA 94105
27                                        Telephone: (415) 777-2230
                                          Facsimile: (415) 777-5189
28                                        Email: pmarkert@cerallp.com
                                          Email: scera@cerallp.com

     JOINT STIPULATION AND [PROPOSED]      -3-                  CASE NO.: 4:21-CV-00801-HSG
     ORDER
        Case 4:21-cv-00801-HSG Document 22 Filed 03/19/21 Page 5 of 7



 1                                        VITA LAW OFFICES, P.C.

 2                                        /s/ Richard Vita
                                          Richard Vita (pro hac vice forthcoming)
 3                                        100 State Street, Suite 900
                                          Boston, MA 02109
 4
                                          Telephone: (617) 426-6566
 5                                        Email: rjv@vitalaw.com

 6                                        LOCKRIDGE GRINDAL NAUEN P.L.L.

 7                                        /s/ Kate M. Baxter-Kauf
                                          Kate M. Baxter Kauf (admitted pro hac vice)
 8                                        100 Washington Avenue S., Suite 2200
                                          Minneapolis, MN 55401-2159
 9                                        Telephone: (612) 596-4092
10                                        Email: kmbaxter-kauf@locklaw.com

11                                        Counsel for Plaintiff and Proposed Class

12                                        WILSON SONSINI GOODRICH & ROSATI
                                          Professional Corporation
13
                                          /s/ Justina K. Sessions
14                                        Justina K. Sessions, SBN 270914
15                                        One Market Plaza
                                          Spear Tower, Suite 3300
16                                        San Francisco, California 94105
                                          Telephone: (415) 947-2197
17                                        Facsimile: (415) 947-2099
                                          Email: jsessions@wsgr.com
18

19                                        Jonathan M. Jacobson, New York SBN 1350495
                                          1301 Avenue of the Americas, 40th Floor
20                                        New York, New York 10019
                                          Telephone: (212) 497-7758
21                                        Facsimile: (212) 999-5899
                                          Email: jjacobson@wsgr.com
22

23                                        Counsel for Defendant Google LLC

24

25

26

27

28


     JOINT STIPULATION AND [PROPOSED]      -4-                CASE NO.: 4:21-CV-00801-HSG
     ORDER
        Case 4:21-cv-00801-HSG Document 22 Filed 03/19/21 Page 6 of 7



 1                                       FILER’S ATESTATION

 2          Pursuant to Civil L.R. 5-1(i)(3), regarding signatures, I, Justina K. Sessions attest that

 3   concurrence in the filing of this document has been obtained from each of the other signatories.

 4

 5   Dated: March 19, 2021                             By: /s/ Justina K. Sessions
                                                       Justina K. Sessions, SBN 270914
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     JOINT STIPULATION AND [PROPOSED]                  -5-                   CASE NO.: 4:21-CV-00801-HSG
     ORDER
        Case 4:21-cv-00801-HSG Document 22 Filed 03/19/21 Page 7 of 7



 1                               UNITED STATES DISTRICT COURT

 2                            NORTHERN DISTRICT OF CALIFORNIA

 3

 4                                             )
     KIMBERLY NEGRON, on behalf of herself and )             Case No.: 4:21-cv-00801-HSG
 5
     all others similarly situated,            )
 6                                             )             [PROPOSED] ORDER REGARDING
                     Plaintiff,                )             COMPLAINT RESPONSE
 7                                             )             DEADLINES
     v.                                        )
 8                                             )
 9   GOOGLE LLC,                               )
                                               )
10                   Defendant.                )
                                               )
11                                             )
12

13           The parties having stipulated that Defendant’s time to respond to the Complaint in this

14   case should be extended to June 14, 2021, and good cause appearing therefor, it is hereby

15   ORDERED that the time for Defendant to respond to the Complaint is extended to June 4, 2021,

16   Plaintiff’s time to respond to any motion to dismiss is August 3, 2021, and any reply brief will be

17   due September 3, 2021.

18

19

20   Dated: March __, 2021                            _____________________________________
21                                                    HONORABLE HAYWOOD S. GILLIAM, JR.
                                                      UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28


     JOINT STIPULATION AND [PROPOSED]                 -6-                  CASE NO.: 4:21-CV-00801-HSG
     ORDER
